Citation Nr: 0805220	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-40 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for PTSD.  


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD which 
comports with the diagnostic criteria of the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV). 


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by active 
service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

The determination is based on an analysis of all the evidence 
of record and evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1999).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

In this case, the veteran does not allege that he himself 
engaged in combat.  However, he claims that while serving on 
an aircraft carrier during the Vietnam War, he was exposed to 
combat and non-combat stressors that support a PTSD 
diagnosis.  

The veteran's service records demonstrate that he was a 
member of the Navy Reconnaissance Attack Squadron 12 and 
served on the USS Constellation while it was stationed in the 
Gulf of Tonkin during the Vietnam War.  He received awards 
indicating service during the Vietnam era, but no awards 
which denote combat.  

The veteran's service records reflect instances of 
misconduct, including disrespect of his superior officers and 
drunkenness.  Following one occasion in August 1965 when the 
veteran reportedly "went berserk" and got into a drunken 
argument with fellow service members, he was referred for a 
medical consultation.  The service medical provider, however, 
found no evidence of any psychiatric difficulties and noted 
that the veteran was in good health and that there was no 
medical explanation for his behavior.  The veteran's service 
medical records are otherwise negative for any complaints, 
diagnoses, or treatment of psychiatric problems.  On 
examination in January 1968, prior to discharge from service, 
his psychiatric evaluation was normal.  

The veteran submitted statements regarding the stresses of 
active duty.  Noting that he worked the night shift aboard 
the USS Constellation in 1967, he contends that much of his 
stress resulted from aircraft crashes that occurred on the 
carrier.  The veteran has stated that other sources of 
stress, were the deaths of two fellow service members (an 
airplane pilot, Lt. Commander Kirby, and bombardier assigned 
to the carrier); the body bags that were purportedly stored 
on the carrier; and a fire onboard a sister vessel, the USS 
Forrestal.  Additionally, the veteran alleges that his 
sleeping quarters were located below a part of the aircraft 
carrier where bombs were being assembled and that he used to 
lie awake in fear that one of the bombs would accidentally 
explode.  Finally, the veteran contends that while helping a 
fellow serviceman set up a radar station one night, he was 
hit by jet blast and almost knocked overboard.  

In an effort to verify the veteran's claimed stressors, VA 
contacted the United States Army and Joint Services Records 
Research Center (formerly the Center for Unit Records 
Research), which confirmed that aircraft crashes had occurred 
aboard the USS Constellation in the summer of 1967 and that 
Lt. Commander Kirby had been killed during that period.  
However, it was unable to otherwise verify the stressors 
reported by the veteran.  

Even if the veteran's other claimed stressors were verified, 
however, the Board finds that the medical evidence does not 
support a diagnosis of PTSD and service connection is 
therefore not warranted.  As noted above, the veteran's 
service medical records are negative for evidence of any 
chronic psychiatric disability during service, and his 
psychiatric evaluation at separation in January 1968 was 
normal.  

The veteran's VA treatment records reveal that in February 
2002, he was referred for mental health screening for 
depression and PTSD.  However, while the VA medical provider 
concluded that the veteran had generalized anxiety with 
depression and insomnia, no clinical evidence of PTSD was 
found.  

Nevertheless, the veteran directs attention to subsequent VA 
treatment records dated in July 2002 and thereafter which 
reflect a diagnosis of PTSD and related treatment.  These 
records show that veteran reported PTSD symptoms including 
frequent intrusive thoughts of combat, disruptive sleep, 
anxiety, distrust of others, isolation, labile mood swings, 
and limited concentration.  Citing problems with anger 
management, he applied for and was accepted into an intensive 
seven-week PTSD Treatment Program, which he attended in June 
and July 2003.

In October 2003, the veteran underwent evaluation by a 
private psychologist.  The impression was chronic PTSD.  
Specifically, the psychologist noted that the veteran 
appeared unkempt and manifested anger and hostility during 
the evaluation.  The veteran also was noted to have cognitive 
functioning deficiencies.  In the course of the evaluation, 
the veteran complained of depression, anxiety, confusion, 
auditory hallucinations, sleeping problems, eating problems, 
and general difficulties with daily life.  The veteran 
further stated that his main stressor in his life at that 
time was wanting to be by himself.  

Subsequently, in December 2005, the veteran underwent a VA 
psychiatric examination.  At the time of that examination, 
the veteran was noted to be unshaven, with fair hygiene and 
poor posture.  He reported experiencing unwanted memories on 
a weekly basis, but characterized those mainly as feelings of 
self-pity.  He also reported waking up in a cold sweat 
several night per week after dreaming that he was being 
chased.  

When asked about specific incidents in Vietnam which had been 
stressful, he stated that he had been hit by a jet blast 
while conducting training exercises onboard the flight deck 
of the USS Constellation.  He also noted that he had 
difficulty sleeping while on the carrier because he was 
afraid that one of the bombs being assembled above his 
sleeping quarters might explode.  The veteran was unable to 
recall any other specific situations that were particularly 
traumatic, but stated that there were many episodes, 
including incidents of racial tension, which caused him to be 
under stress.  He complained of chronic agitation and 
nervousness, but indicated that these feelings were not 
limited to his recollection of traumatic events from service.  

Mental status examination revealed an anxious and agitated 
affect.  The veteran described his mood as "wound" up due 
to traffic that he had encountered on his way to the 
examination.  He reported that he frequently felt confused 
and that his inability to recall details, such as his wife's 
birthday, was a source of problems in his marriage.  In that 
regard, the veteran had difficulty recalling the name of the 
ship on which he had served in Vietnam and the dates of his 
service.  His speech was slow and low in volume.  His thought 
processes were characterized by slow thinking and difficulty 
recalling what he wanted to say.  During the evaluation, the 
veteran manifested a recurring nervous tick on his upper lip.  
He acknowledged experiencing auditory hallucinations of 
variable frequency, which he described as similar to "what 
you would hear if a talk show was playing on the 
television."  The veteran also reported suicidal ideations, 
but denied any homicidal ideations.  He did not report any 
feelings of paranoia or grandiosity.    

The veteran reported a legal history that included several 
arrests for DUIs in the 1960s.  However, he maintained that 
he had quit drinking in July 1975 and did not have a history 
of illegal substance abuse.  With regard to his social 
history, the veteran indicated that he had been married for 
35 years and had a 31-year-old son.  However, he reported a 
history of marital strain.  The veteran stated that since 
leaving the service, he had worked in plumbing, air 
conditioning repair, and farming, but that he had a history 
of losing jobs.  He was unemployed and had been fired from 
his last position in 2000 after threatening a co-worker with 
a hammer.  Recreational activities involved mowing his lawn 
and working on his three lawn mowers.

Based upon the above, the VA psychiatrist conducting the 
examination determined that the veteran did not meet the 
diagnostic criteria for a diagnosis of PTSD and that the most 
appropriate diagnosis for the veteran was major depressive 
order with psychotic features and chronic and generalized 
anxiety disorder.  The examiner determined that the veteran 
did not meet the diagnostic criteria for PTSD because his 
chronic agitation and nervousness were generalized in nature 
and were not tied to a traumatic event or set of events in 
service.  Additionally, the examiner noted that the veteran 
did not manifest recurrent and intrusive distressing 
recollections of one or more traumatic events from service.  
The examiner conceded that getting hit with a jet blast was 
frightening to the veteran, but noted that he did not 
demonstrate that he had been severely traumatized by that 
event or by other experiences in service.  Nor did the 
veteran manifest a sufficient number of avoidance symptoms.  
The examiner noted that the only avoidance the veteran 
mentioned was the television program "JAG," which the 
veteran professed to avoid because it occasionally featured 
scenes aboard aircraft carriers.  Finally, the examiner 
determined that the veteran's difficulties being around 
people, irritability, concentration decline, and confusion 
could not be directly related to the traumatic events he 
described from service.

The record thereafter shows that the veteran has continued to 
receive VA and private medical treatment, both on a group and 
individual basis, for a variety of mental health problems 
including PTSD.  As indicated in a March 2006 letter from the 
veteran's private therapist, the veteran continues to 
experience extreme anxiety, depression, isolation, 
estrangement from others, poor sleep patterns, and anger and 
impulse control issues.  His most recent clinical record 
reflect a GAF score of 46.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See DSM-IV.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  

Although supportive of the veteran's claim, the Board is 
inclined to place less probative value on the diagnosis and 
treatment of PTSD featured in the veteran's VA treatment 
records dated since July 2002, and in the October 2003 
evaluation by the private psychologist.  The Board assigns 
greater weight to the subsequent VA psychiatric examination 
and opinion undertaken to directly address the issue on 
appeal.  In placing greater weight on the opinion finding 
that the criteria for a diagnosis of PTSD had not been met, 
the Board considers it significant that the opinion is more 
current than the opinion of the private psychologist, as well 
as the majority of those VA treatment records reflecting a 
diagnosis of PTSD.

Further, the VA psychiatrist's opinion expressly discussed 
the veteran's claimed stressors and symptoms in the context 
of the clinician-administered PTSD scale under the DSM-IV.  
The VA psychiatrist concluded that the veteran did not meet 
the DSM IV diagnostic criteria for PTSD and specifically 
explained which criteria the veteran did not meet and why his 
symptoms did not meet those criteria.  Additionally, the 
psychiatrist noted that there was no explanation in -the 
veteran's record for why he had been given an initial 
diagnosis of PTSD, other than the fact that he applied to be 
in a PTSD treatment group because of alleged problems 
controlling his temper.  The psychiatrist noted that the 
veteran had been screened for PTSD in February 2002, and at 
that time the VA medical provider had explicitly indicated 
that there was no clinical evidence of PTSD.  

In contrast, there is no evidence that the veteran's claims 
file was reviewed at the time of his initial diagnosis in 
July 2002 or in treatment thereafter.  Moreover, the VA 
psychiatrist's opinion acknowledged the earlier diagnoses of 
PTSD but provided a rationale as to why a current diagnosis 
of PTSD was not appropriate.

Because the evidence of record preponderates against a 
finding that a diagnosis of PTSD is warranted, the Board 
finds that the claim must be denied.  The Board has 
considered the veteran's assertions, but, as a layperson 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter, such as whether he in fact suffers from service-
related PTSD.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).

The Board finds that the weight of the medical evidence fails 
to support a current diagnosis of PTSD.  In reaching this 
conclusion, the Board has considered the evidence of record 
carefully, particularly in light of the fact that VA 
treatment records support the veteran's claim.  However, 
because the Board finds that the subsequent examination that 
did not diagnose PTSD are of more probative value, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2003; a rating 
decision in June 2003; and a statement of the case in 
November 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2006 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


